F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          MAY 9 2005
                             FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

    DAVID A. WILLIAMS,

                 Plaintiff - Appellant,

          v.                                           No. 04-3190
                                                (D.C. No. 02-CV-3326-MLB)
    PRISON HEALTH SERVICES,                               (D. Kan.)
    Employees of unknown names,
    individual and official capacities,
    Doctor and Assistant PHS
    Nurses, El Dorado KS; (FNU) PHAM,
    Doctor, in his individual and official
    capacity; LOUIS E. BRUCE, Acting
    Warden Director of El Dorado
    Correctional Facility, in his
    individual and official capacity;
    WILLIAM L. CUMMINGS,
    Warden, El Dorado Correctional
    Facility, in his individual and official
    capacity; JULIE (RIDDLE) ST.
    PETER,

                 Defendants - Appellees.


                              ORDER AND JUDGMENT        *




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Before LUCERO , McKAY , and ANDERSON , Circuit Judges.



       In this 42 U.S.C. § 1983 action, David A. Williams, a state prisoner

proceeding pro se, appeals the district court’s order granting summary judgment

in favor of defendant prison officials. Exercising jurisdiction under 28 U.S.C.

§ 1291, we AFFIRM .

       Williams is incarcerated at the El Dorado Correctional Facility in El

Dorado, Kansas. In his complaint, Williams alleged that defendants violated his

Eighth Amendment right to be free from cruel and unusual punishment by failing

adequately to treat his serious medical needs. Specifically, as summarized by the

district court:

       plaintiff suffers chronic back pain that is likely due to a gunshot wound he
       received in 1980. He claims that defendants violated his constitutional
       rights by revoking his privilege to use a shower massage and take extended
       showers, as well as by failing to prescribe adequate medications or invoke
       the expertise of a back specialist.

Williams v. Prison Health Servs.    , No. 02-3326-MLB, slip op. at 1-2 (D. Kan.

May 11, 2004).

       “We review the grant of summary judgment de novo applying the same

standard as the district court embodied in Rule 56(c).”   Adler v. Wal-Mart Stores,

Inc. , 144 F.3d 664, 670 (10th Cir. 1998). Under Rule 56(c), summary judgment is

proper if “there is no genuine issue as to any material fact and . . . the moving

                                            -2-
party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). “In

applying this standard, we view the factual record and draw all reasonable

inferences therefrom most favorably to the nonmovant.”           Adler , 144 F.3d at 670.

However, “[c]onclusory allegations that are unsubstantiated do not create an issue

of fact and are insufficient to oppose summary judgment.”          Harvey Barnett, Inc.

v. Shidler , 338 F.3d 1125, 1136 (10th Cir. 2003) (quotation omitted).

       To establish an Eighth Amendment violation, Williams must prove that

defendants acted with deliberate indifference to his serious medical needs.        See

Estelle v. Gamble , 429 U.S. 97, 104 (1976).

       “Deliberate indifference” involves both an objective and a subjective
       component. The objective component is met if the deprivation is
       sufficiently serious. A medical need is sufficiently serious if it is
       one that has been diagnosed by a physician as mandating treatment or
       one that is so obvious that even a lay person would easily recognize
       the necessity for a doctor's attention. The subjective component is
       met if a prison official knows of and disregards an excessive risk to
       inmate health or safety.

Sealock v. State of Colorado , 218 F.3d 1205, 1209 (10th Cir. 2000) (quotations

and citations omitted). Given these standards, it is not enough for Williams to

establish that the prison medical staff acted negligently.       Id. at 1211. In addition,

a difference of opinion between Williams and the prison medical staff about

medical treatment does not constitute deliberate indifference.        See Johnson v.

Stephan , 6 F.3d 691, 692 (10th Cir. 1993).



                                             -3-
      The district court thoroughly summarized Williams’ prison medical records,

and we will not repeat that summary here.       On reviewing the record, we note that

the district court ordered defendants to perform a supplemental medical

evaluation of plaintiff after Williams filed this case. As a result of the exam,

Williams received further treatment. Dr. Terry Jones prescribed various pain

medication, ordered up additional x-rays, and renewed the use of the massaging

shower head.

      Having carefully reviewed the record, the parties’ briefs, and the applicable

law, we conclude that the district court correctly determined: (1) that Williams

has failed to advance sufficient evidence linking defendants Bruce, St. Peter,

Cummings, and Prison Health Services to the alleged Eighth Amendment

violations ; and (2) that Williams has failed to present sufficient evidence to

establish the subjective component of the deliberate indifference standard with

regard to his claims against the prison doctor, defendant Dr. Pham      .

      The judgment of the district court is     AFFIRMED . We remind plaintiff

that he must continue making partial payments on court fees and costs previously

assessed until such have been paid in full.


                                                    Entered for the Court


                                                    Carlos F. Lucero
                                                    Circuit Judge

                                              -4-